

116 HR 3773 IH: Safe Roads Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3773IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mr. Johnson of Georgia (for himself, Mr. García of Illinois, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to prescribe a motor vehicle safety standard requiring
			 new commercial motor vehicles to be equipped with an automatic emergency
			 braking system, to require automatic emergency braking installed in
			 commercial motor vehicles to be used while in operation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safe Roads Act of 2019. 2.Motor vehicle safety standard (a)Motor vehicle safety standardNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall—
 (1)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires all commercial motor vehicles manufactured after the effective date of the standard to be equipped with an automatic emergency braking system; and
 (2)include standards that establish the performance requirements for automatic emergency braking systems.
 (b)Federal motor carrier safety regulationNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall prescribe a regulation under section 31136 of title 49, United States Code, that requires an automatic emergency braking system installed in any commercial motor vehicle in operation on or after the effective date shall be used at any time during which the commercial motor vehicle is in operation.
 (c)DefinitionsIn this section: (1)Automatic emergency braking systemThe term automatic emergency braking system means a system on a commercial motor vehicle that, based on a predefined distance and closing rate with respect to an obstacle in the path of the vehicle—
 (A)alerts the driver of the obstacle; and (B)if necessary to avoid or mitigate a collision with the obstacle, automatically applies the brakes of the vehicle.
 (2)Commercial motor vehicleThe term commercial motor vehicle has the meaning given such term in section 31132 of title 49, United States Code. 